[Cite as State v. Stahl-Francisco, 2020-Ohio-5456.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                              C.A. No.   19CA0093-M

        Appellee

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
JENNIFER M. STAHL-FRANCISCO                                MEDINA MUNICIPAL COURT
                                                           COUNTY OF MEDINA, OHIO
        Appellant                                          CASE No.   19TRC04877

                                 DECISION AND JOURNAL ENTRY

Dated: November 30, 2020



        HENSAL, Judge.

        {¶1}     Jennifer Stahl-Francisco appeals her convictions in the Medina Municipal Court.

For the following reasons, this Court affirms.

                                                      I.

        {¶2}     Ms. Stahl-Francisco was tried before a jury on one count of operating a vehicle

under the influence of alcohol. About an hour after the jury began deliberations, the court received

a question from it concerning whether a juror could be removed for being mentally unstable. While

the court was consulting with counsel and crafting an appropriate response, it received a second

question concerning what would happen if the jurors could not all agree on a verdict. After the

court answered that question but was still reviewing the first question with counsel, it learned that

the jury had reached a verdict. Upon calling the jury back into the courtroom, the court inquired

with the juror who was the target of the first question. The juror indicated that she did not agree

with the verdict but could not stay there forever and needed to go home. When the court inquired
                                                 2


further, the juror admitted that she was going along with the verdict not based on her own

independent assessment of the case but because of her desire to get finished sooner.

       {¶3}    Based on the juror’s statements, the court dismissed her and recalled the alternate

juror to take her place. The court then instructed the jury to begin their deliberations anew. The

recomposed jury found Ms. Stahl-Francisco guilty of the offense, and the trial court found her

guilty of displaying improper taillights. The court sentenced Ms. Stahl-Francisco to 90 days in

jail, but it suspended 80 of the days. Ms. Stahl-Francisco has appealed, assigning five errors.

                                                 II.

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT, REMOVED A JUROR FOR REASONS STEMMING FROM THE
       JUROR’S VIEWS ON THE MERITS OF THE CASE IN VIOLATION OF SIXTH
       AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
       CONSTITUTION AND ARTICLE I, § 10 OF THE OHIO CONSTITUTION.

       {¶4}    Ms. Stahl-Francisco argues that the trial court denied her the right to an impartial

jury when it removed the juror who expressed disagreement with the verdict. Criminal Rule

24(G)(1) indicates that the purpose of alternate jurors is to replace jurors who “become or are

found to be unable or disqualified to perform their duties.” The rule implicitly grants a trial court

the authority to dismiss a juror who is not impartial or is otherwise not suitable for service. State

v. Smith, 9th Dist. Summit No. 23288, 2007-Ohio-1680, ¶ 43. The Ohio Supreme Court has held,

however, that “a juror cannot be removed if there is ‘any possibility’ that fellow jurors’ complaints

about him or her are rooted in his or her view of the merits of the case.” State v. Robb, 88 Ohio

St.3d 59, 81 (2000), quoting United States v. Thomas, 116 F.3d 606, 621 (2d Cir.1997). “[T]o

remove a juror because [s]he is unpersuaded by the Government’s case is to deny the defendant

his right to a unanimous verdict.” Id. We review the trial court’s decision to discharge a juror for

abuse of discretion. State v. Bryan, 101 Ohio St. 3d 272, 2004-Ohio-971, ¶ 80.
                                                 3


       {¶5}    The jury’s initial question was “Can a jury member be removed from being what

seems unstable, paren, very shaken, closed paren, mentally, question mark.” Before the parties

and court determined how to respond to the question, the jury asked a second question of “What

happens if we can’t agree?” Noting that it had only been about an hour since deliberations had

begun, the court returned an answer on the second question that the jury should review the

instructions and keep deliberating. The court then returned to discussing the first question with

counsel. Before reaching an agreement on how to respond, the jury returned a verdict, so the court

answered the jury that its first question was moot.

       {¶6}    When the jury was called into the courtroom, the court asked whether the juror who

was alleged to be unstable was feeling well. She responded that she “actually disagree[d] with the

overall verdict, but I can’t stay here forever, and I need to go home. And I think it’s not right,

actually, that you make people stay until they decide, because then people are going to choose to

go with the group.” The court replied that the point of deliberations “is that the parties work

through disagreements, examine evidence together, reason with each other, and come to certain

conclusions.” It also informed the juror that deliberations “are giv[en] a sufficient amount of time

so people can work through those issues. But it sounds to me as though you have decided to

acquiesce your verdict reached by your co-jurors for reasons not having to do with your own

independent assessment in this case, but your desire to get out of here soon.” The juror verified

that the court’s assessment was correct. The court, therefore, concluded that the verdict was not

unanimous, finding that the jury had only reached a conclusion because one juror “for reasons

ha[ving] nothing to do with actually delivering a verdict in this case, desire[d] to leave the court,

[and] abandon her jury duty * * *.” It determined, however, that Ms. Stahl-Francisco could still

receive a fair trial by dismissing the juror and replacing her with the alternate juror. The court
                                                  4


called the jury back into the courtroom and dismissed the juror finding that “she has abdicated her

responsibilities as a juror, she has decided not to participate in accordance with the Court’s

instructions, and that she is reaching her conclusions by reasons, I think, creates an obvious

injustice to [Ms. Stahl-Francisco] * * *.”

       {¶7}    The jury’s first question did not contain any indication that its concern about one

of its members had anything to do with that juror’s views on the merits of the case. The jury’s

second question did not indicate that it was the juror who was the subject of the first question who

was creating disagreement among the jurors. When the jury returned to the courtroom, the court

did not ask the jurors to describe anything that had occurred during deliberations. It simply asked

the juror who was referenced in the first question whether she was feeling well. It was at that point

that the juror volunteered that she was only going along with the verdict because she wanted to

leave. The court did not actually know whether the verdict was to convict or acquit Ms. Stahl-

Francisco. It decided, however, that the juror was declining to participate in further conversations

about the merits of the case and was only going along with the verdict to facilitate the end of her

service.

       {¶8}    Upon review of the record, we conclude that there is no indication that the jury’s

concern about one of its members was rooted in the juror’s view of the merits of the case. There

is also no indication that the court removed the juror because she was unpersuaded by the State’s

case. Although the jury convicted Ms. Stahl-Francisco after the alternate juror was substituted for

the removed juror, at the time the court removed the juror, it had no idea whether the jury’s original

verdict was for conviction or acquittal. We cannot say that the trial court exercised improper

discretion when it decided to remove the juror based on her admission that she was refusing to

perform her responsibilities as a juror. We also conclude that the removal of the juror did not
                                                    5


deprive Ms. Stahl-Francisco of the right to a fair trial. Ms. Stahl-Francisco’s first assignment of

error is overruled.

                                    ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT INSTRUCTED THE JURY TO RESUME DELIBERATIONS AFTER
       IT REMOVED A JUROR AND REPLACED THE JUROR WITH AN
       ALTERNATE IN VIOLATION OF SIXTH AND FOURTEENTH
       AMENDMENTS TO THE UNITED STATES CONSTITUTION AND SECTION
       10, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶9}    Ms. Stahl-Francisco next argues that the trial court committed error when it

replaced the removed juror because it failed to instruct the reconstituted jury that it should begin

its deliberations anew. Rule 24(G)(1) provides that, “[i]f an alternate replaces a juror after

deliberations have begun, the court must instruct the jury to begin its deliberations anew.” Ms.

Stahl-Francisco acknowledges that she did not object to the court’s instructions to the new jury but

contends that the alleged error was plain.

       {¶10} The record does not support Ms. Stahl-Francisco’s argument. After replacing the

dismissed juror, the court explained to the jury:

       [N]ow that you are recomposed with this new juror, you need to start anew when
       you begin your deliberations. In other words, you don’t just pick up and work with
       [the replacement juror] with regard to the conclusions you’ve already made. You
       owe it to [Ms. Stahl-Francisco] and to the State that the evidence and the law be re-
       examined fresh with the new composition, with this new Jury, so that everyone gets
       a fair and impartial trial in this case.

Immediately thereafter, it directed the jury to “please reconvene to restart your deliberations * *

*.” We, therefore, conclude that the trial court did not fail to comply with the requirement in Rule

24(G)(1) that it instruct the jury to begin its deliberations anew. Ms. Stahl-Francisco’s second

assignment of error is overruled.
                                                   6


                                   ASSIGNMENT OF ERROR III

        MS. STAHL-FRANCISCO WAS DENIED HER CONSTITUTIONAL RIGHT
        TO EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL WHEN HER TRIAL
        COUNSEL FAILED TO OBJECT TO THE TRIAL COURT’S INSTRUCTING
        THE JURY TO RESUME DELIBERATIONS.

        {¶11} Ms. Stahl-Francisco next argues that she received ineffective assistance of trial

counsel. To prevail on a claim of ineffective assistance of counsel, she must establish (1) that her

counsel’s performance was deficient to the extent that “counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment” and (2) that “the deficient

performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). A

deficient performance is one that falls below an objective standard of reasonable representation.

State v. Bradley, 42 Ohio St. 3d 136 (1989), paragraph two of the syllabus. A court, however,

“must indulge a strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955). To establish prejudice,

Ms. Stahl-Francisco must show that there existed a reasonable probability that, but for her

counsel’s errors, the outcome of the proceeding would have been different. State v. Sowell, 148
Ohio St. 3d 554, 2016-Ohio-8025, ¶ 138.

        {¶12} Ms. Stahl-Francisco argues that her counsel should have objected when the trial

court violated Rule 24(G) after replacing one of the jurors. She also alleges that the error directly

affected the outcome of the proceedings. As noted above, however, the trial court did not fail to

instruct the jury to begin its deliberations anew after it replaced one of the jurors with the alternate.

We, therefore, conclude that Ms. Stahl-Francisco’s counsel did not render deficient performance

when she dd not object to the court’s instructions. Consequently, Ms. Stahl-Francisco has not
                                                  7


established that she received ineffective assistance of counsel. Ms. Stahl-Francisco’s third

assignment of error is overruled.

                                    ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED WHEN IT DENIED DEFENDANT’S MOTION
       FOR A TRANSCRIPT OF THE SUPPRESSION HEARING IN VIOLATION OF
       MS. STAHL-FRANCISCO’S RIGHTS TO DUE PROCESS OF LAW AND TO
       EQUAL PROTECTION UNDER THE LAW.

       {¶13} Ms. Stahl-Francisco’s fourth assignment of error is that the trial court incorrectly

refused to provide her with a copy of the transcript of the suppression hearing. According to Ms.

Stahl-Francisco, because she did not have a copy of that transcript, it hindered her cross-

examination of the trooper who conducted the traffic stop of her vehicle.

       {¶14} The transcript of the suppression hearing has been prepared for appeal. Ms. Stahl-

Francisco, however, has not identified anything in her argument that she would have used to cross-

examine the trooper. In her statement of facts, Ms. Stahl-Francisco notes that, at the suppression

hearing, the trooper was able to identify the shoes she was wearing at the time of the stop. She

alleges that at trial, however, he could not identify the shoes.

       {¶15} On cross-examination, Ms. Stahl-Francisco asked the trooper whether they had

talked about “these shoes” during a previous hearing. The trooper agreed. She then asked whether

he agreed that “these are the ones she was wearing.” He replied that they “could be, yes.”

Accordingly, we do not agree that the trooper was unable to identify Ms. Stahl-Francisco’s shoes

at trial. In addition, Ms. Stahl-Francisco does not argue how a transcription of the trooper’s

answers regarding her shoes during the suppression hearing would have aided her cross-

examination of him. Upon review of the record, we conclude that, even if Ms. Stahl-Francisco

was entitled to a copy of the suppression hearing transcript, she was not prejudiced by the trial

court’s denial of her motion. Crim R. 52(A) (“Any error, defect, irregularity, or variance which
                                                 8


does not affect substantial rights shall be disregarded.”). Ms. Stahl-Francisco’s fourth assignment

of error is overruled.

                                  ASSIGNMENT OF ERROR V

       THE CUMULATIVE EFFECT OF THE TRIAL COURT’S ERRORS DENIED
       DEFENDANT A FAIR TRIAL.

       {¶16} Ms. Stahl-Francisco’s final argument is that the cumulative effect of all of the trial

court’s errors deprived her of a fair trial. “Under the doctrine of cumulative error, ‘a conviction

will be reversed when the cumulative effect of errors in a trial deprives a defendant of a fair trial

even though each of the numerous instances of trial-court error does not individually constitute

cause for reversal.’” State v. Froman, __ Ohio St.3d __, 2020-Ohio-4523, ¶ 156, quoting State v.

Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577, ¶ 223.

       {¶17} Ms. Stahl-Francisco has not established that the trial court committed multiple

errors in this case. The doctrine of cumulative error, therefore, is not applicable. State v. Hunter,

131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 132. Ms. Stahl-Francisco’s fifth assignment of error is

overruled.

                                                III.

       {¶18} Ms. Stahl-Francisco’s assignments of error are overruled. The judgment of the

Medina Municipal Court is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 9


       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

OLIVIA A. MYERS, Attorney at Law, for Appellant.

ROBERT B. CAMPBELL, Prosecuting Attorney, for Appellee.